Citation Nr: 1340612	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  13-02 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a sleep disorder to include sleep apnea.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1974 to October 1978, September 1994 to December 1994, and January 2003 to November 2003.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Between when the agency of original jurisdiction (AOJ) last issued a Statement of the Case (SOC), in December 2012, and certified the appeal to the Board, in October 2013, a relevant February 2013 VA respiratory examination as well as April 2013 and June 2013 respiratory VA medical opinions were associated with the claims file.  An SSOC must be furnished to the Veteran and his representative when additional pertinent evidence is received after a SOC is issued.  38 C.F.R. § 19.31 (2012).  Therefore, a remand is necessary for the AOJ to issue an SSOC addressing all evidence not addressed in the previous SOC. See 38 C.F.R. §§ 19.31, 19.37 (2012).

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has not yet been afforded a VA examination in connection with his sleep disorder claim.  Private treatment records indicated that the Veteran was diagnosed with sleep apnea in April 2006 and February 2011.  A February 2013 VA respiratory examination indicated that the Veteran had significant injury to his lungs while in service.  This is reiterated by a service treatment record (STR), dated January 1976, which stated the Veteran was involved in an automobile accident and suffered blunt chest trauma with bilateral rib fractures and bilateral hemopneumothorax.  These injuries are also noted in subsequent STRs.  The April 2013 VA medical opinion stated the Veteran's reduced lung function is what would be expected with the residuals of scarring and removal of the lung lining from the Veteran's in service pneumothorax.  The June 2013 VA medical opinion indicated that the Veteran's mild restrictive ventilator defect would be considered a mild residual of his service-connected respiratory disability.  

However, the Veteran argued that his sleep apnea is related to his active service in 2003, when he was stationed at Guantanamo Bay, Cuba, as a result an unusual work schedule and less than ideal living conditions.  The Veteran's 2003 STRs have been determined to be unavailable in this case.  As such, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran. Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

Here, given that there is evidence of an in-service injury, evidence that the Veteran has recurrent symptoms of sleep apnea, and that there is at least an indication that the two may be linked, the Board finds that the claim must be remanded to allow for a VA examination.  In addition to a physical examination, a medical opinion should be provided as to whether the Veteran has any sleep disorders, including sleep apnea, that are attributable to his active military service.  See McLendon, 20 Vet. App. at 81.  

In addition to the above development, the record reveals that the Veteran last received treatment pertaining to sleep apnea, from St. Joseph's Hospital, in February 2011.  Thus, the necessary authorization should be obtained from the Veteran and any additional records, from St. Joseph's Hospital, from February 2011, should be obtained and associated with the claims folder.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following actions:

1. Obtain the necessary authorization from the Veteran and then attempt to obtain any additional records, from St. Joseph's Hospital, from February 2011, and associate these with the claims file.  All attempts to obtain these records must be documented in the claims file.  The RO must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the RO must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505(a), Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B)).

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any sleep disorder, to include sleep apnea.  All necessary tests should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  As to each diagnosed sleep disorder, to include sleep apnea, the examiner is requested to provide an opinion whether it is at least as likely as not (50 percent probability or more) that the diagnosed disorder was present in service, was caused by service, or is otherwise related to service.  

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it

A complete rationale for all opinions expressed must be provided. 

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  

4.  Finally, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

